Citation Nr: 1440276	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-28 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 13, 2013, and to a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

These matters were previously before the Board in July 2010 and were remanded for further development.  In September 2011, the Board issued a decision which denied these claims.  The Veteran appealed the Board's denial to the Court.  In a November 2012 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.  The Board then remanded these matters again in May 2013 and February 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's hypertension is etiologically related to a disease, injury, or event in service, to include his service-connected PTSD.

2.  For the period prior to August 13, 2013, the Veteran's PTSD was manifested by symptoms such as flattened affect, impairment of short- and long-term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

3.  For the period from August 13, 2013, the Veteran's PTSD is manifested by symptoms such as suicidal ideation; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships; resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but less than total occupational and social impairment.
CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  For the period prior to August 13, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  For the period from August 13, 2013, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these matters in May 2013 and February 2014.  

The Board's May 2013 remand instructed the RO to: (1) obtain any available Vet Center treatment records; (2) obtain any available VA treatment records; (3) schedule the Veteran for a VA hypertension examination; (4) schedule the Veteran for a VA psychiatric examination; and (5) readjudicate the claim.

VA obtained the appropriate treatment records.  The Veteran was scheduled for and attended VA psychiatric and hypertension examinations.  The RO readjudicated the claim in a November 2013 Supplemental Statement of the Case (SSOC).

The Board's February 2014 remand instructed the RO to: (1) obtain updated VA treatment records; (2) request authorization for medical records from The Pavilion psychiatric hospital and obtain any available records; and (3) readjudicate the claim.

VA took the appropriate steps to obtain the requested records and they have been associated with the file.  The RO readjudicated the claim in a May 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the March 2007 rating decision on appeal, August 2006 and December 2006 letters provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected PTSD and claim for service connection for hypertension, respectively.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided an additional notice letter in July 2010 providing further information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Accordingly, the Board concludes that VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, VA treatment records, and identified private treatment records have been obtained and associated with the record.  Multiple VA examinations were afforded.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's PTSD in light of the applicable diagnostic criteria and the etiology of the Veteran's hypertension.  See id.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection for Hypertension

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If certain diseases, such as hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then they would be presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic" under 38 C.F.R. § 3.309(a), such as hypertension,  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

VA regulations set criteria for a diagnosis of hypertension.  Hypertension is properly diagnosed when diastolic blood pressure is predominantly 90mm. or greater, or the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Such readings must be confirmed two or more times on at least three different days.  Id.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has a current diagnosis of hypertension.  As a result, the first requirement for service connection on both a direct and secondary basis is met.  The Board will now analyze both direct service connection and secondary service connection in turn.

With respect to Shedden requirement (2) for direct service connection, the Veteran's January 1966 entrance examination indicates that he reported "high or low blood pressure" in 1962.  At the entrance examination a blood pressure reading of 138/76 was taken.  There was no clinical assessment of hypertension at the time.  The Board notes that at an October 2013 VA examination, the Veteran reported that the notation of high blood pressure upon entrance was a mistake.  He elaborated that he was originally diagnosed with high blood pressure in the 1980's during a routine employment physical examination.

Additional service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hypertension.  The following blood pressure readings were taken during service and are documented in STR's: June 1966, 110/70;  July 1966, 122/78; November 1966, 118/78; and June 1967, 128/82.  The Veteran's February 1968 separation examination documents a reading of 120/70.  These readings are not consistent with a diagnosis of hypertension under VA regulations.  The separation examination did not list hypertension.  The first medical evidence showing a diagnosis of hypertension is a June 2002 VA treatment record, in which the Veteran reported a 30 year history of hypertension.

An October 2010 VA examiner stated that there was no objective evidence that the Veteran's hypertension is etiologically related to military service, based upon a review of medical records and the examiner's clinical experience.  However, the Board notes that the examiner also stated that he could not resolve the issue without resort to mere speculation.  As a result, the Board finds this opinion to be of limited probative value.

The October 2013 VA examiner opined that the Veteran's hypertension was less likely than not related to his active duty service.  The examiner elaborated: "I can find no record of elevated blood pressure readings in his available military medical records....It does not appear that he had HTN in the military and by his
own history it didn't start until after his military service."

Having reviewed the record, the Board finds that service connection is not warranted for hypertension on a direct basis.  The Board has considered the Veteran's lay assertions to the extent that he has alleged that his hypertension is directly related to service.  However, as discussed by the VA examiner, the record does not contain medical evidence of a diagnosis of hypertension during service.  In addition, there is no medical evidence of hypertension within one year of separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions,  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006),  the evidence does not support a contention that the Veteran suffered from hypertension while in service or within a year of separation.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of hypertension requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.  Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to hypertension since service, the Board observes that such a report is unreliable, not credible, and cannot establish onset of the claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Outside of lay statements, the Veteran has neither identified nor submitted any medical evidence of a diagnosis of hypertension prior to June 2002.

In summary, there is no competent evidence which relates hypertension to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed hypertension onset years after separation from service and is not directly related to his active duty military service.  As such, the preponderance of the evidence is against the claim for service connection for hypertension on a direct basis.

With respect to service connection on a secondary basis, as noted, requirement (1) is fulfilled.  The Board now turns to requirement (2),  that the current disability was either caused by or aggravated by a service-connected disability.

The Veteran has specifically alleged that his service-connected PTSD has caused or aggravated his hypertension.  

With respect to this claim, the Veteran's October 2013 VA examiner concluded that the Veteran's PTSD did not cause or aggravate the Veteran's hypertension.  In reaching this conclusion, the examiner elaborated: 

The Veteran has a diagnosis of essential hypertension which by definition occurs without a clear etiology or cause.  Over 90% of individuals with hypertension have no identified cause and for those with secondary hypertension, psychiatric conditions are not documented as a contributing factor.  

The physiological determinants of blood pressure are the vascular volume and peripheral vascular resistance.  Psychological conditions including PTSD are not documented to have any permanent effect on these two determinants and so would not cause or aggravate high blood pressure.  Due to the lack of a pathophysiolical relationship between hypertension and PTSD it is unlikely that this psychological condition has [affected] the Veteran's blood pressure.

The Board has considered the Veteran's lay assertion that his hypertension is secondary to his PTSD.  Although he is competent to describe symptoms, he is not competent to render an opinion as to an etiological link between his symptoms and his hypertension.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  As the question presented here, a secondary link between the Veteran's service-connected PTSD and his currently diagnosed hypertension, is a complicated medical questions of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion, the Board assigns greater probative value to the VA medical opinion as discussed above.  This examination was prepared by a skilled, neutral medical professional.  As a result, the Board finds that the preponderance of the evidence supports a finding that the Veteran's currently diagnosed hypertension is not caused by or aggravated by the Veteran's PTSD.

Although the Board is sympathetic to the Veteran's claims, the requirements for entitlement to service connection for hypertension are not met in the instant case.  The Board notes that the only documentation of relevant symptoms while in service was a self-reported history which the Veteran later stated is inaccurate.  There is no further medical evidence linking the Veteran's currently diagnosed hypertension to his active duty military service.  With respect to service connection on a secondary basis, there is no medical evidence linking the Veteran's hypertension to his service-connected PTSD. The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions, but has not.   As the preponderance of the evidence is against the Veteran's claim, service connection for hypertension is not warranted.

As the competent and probative evidence does not support a finding that the Veteran's hypertension is related to or aggravated by his service-connected PTSD, and the requirements for direct service connection are not met, service connection is not warranted.  

IV.  Increased Rating for PTSD

      Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding the degree of disability will be resolved in favor of a Veteran. 38 C.F.R. § 4.3 (2013).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

 The Veteran's PTSD is currently assigned a 50 percent disability rating prior to August 13, 2013, and a 70 percent disability rating from August 12, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran seeks an increased rating.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Factual Background

The Veteran seeks a disability rating in excess of 50 percent from September 1, 2006, and in excess of 70 percent from August 13, 2013.  The Board notes that the Veteran did in fact file his claim for increase in June 2006, however, because the Veteran was awarded a temporary rating of 100 percent for the time period from May 30, 2006 to August 31, 2006, a higher rating for this period is not available.

VA treatment records from June 2005 to August 13, 2013 document nightmares.  Suicide risk was noted to be low.  The Veteran denied thoughts or plans of harming himself.  He had a hopeful outlook about the future, and solid relationships although his spousal relationship was at times strained.  He reported difficulties being around other people.  He also reported some difficulties with alcohol but indicated that he was attempting to cut back on intake.  He noted periods of good sleep and impaired sleep.  His appetite was reported to be okay.  His demeanor was pleasant and cooperative.  Psycho motor was normal.  Affect was noted to be stable and restricted.  He was found to be fully oriented.  Judgment was found to be fair.   No hallucinations or homicidal ideation was noted.  The Veteran's hygiene was noted to be good.  He reported passive suicidal ideation with intoxication, stress from caring for his elderly mother and multiple members of his family having cancer, and limited activity.  GAF scores of ranged from 40 to 55 during this period.

More specifically, records dated in 2005 reflect that the Veteran attended numerous individual and group therapy meetings, and was, at times, noted to be talkative and neatly dressed.  August and September 2006 VA records document that the Veteran was concerned about stress at work.  He reported a shorter temper and irritability.  However, he denied having hurt anyone, suicidal ideation, homicidal ideation, hallucinations, or delusions.  His mood was euthymic and affect stable.  Insight and judgment were fair.  His speech was goal directed without looseness of association or flight of ideas.  He was oriented in all spheres. 

October and November 2006 VA treatment notes indicate fair judgment and insight, appropriate abstracting ability, and goal directed speech.  There were no hallucinations, delusions, homicidal ideation, or suicidal ideation.  The Veteran's affect was stable.  He was orientated to person, place, and time.  He had good hygiene, and a pleasant cooperative manner.  His mood was mildly depressed to euthymic.  He reported having a difficult time due to the death of two family members and a strained relationship with his wife.  He noted that his sleep was mildly impaired due to nightmares.

Social work records dated in 2006 show problems with his family, including "kicking" his grandson and his grandson's friend out of the home for drug and alcohol problems.  The Veteran reported maintaining his job by interacting with people as little as possible.  He was working on giving up alcohol so that he could be admitted to the VA PTSD treatment unit. 

January 2007 VA records indicate the Veteran's report of marital conflict.  His mood was euthymic and affect was stable.  Speech was spontaneous, moderate in tone and speed and goal directed without looseness of association or flight of ideas.  He denied suicidal or homicidal ideations, hallucinations, or delusions.  He was dressed casually and neatly, and was oriented in all spheres.  Judgment and insight were fair, and abstracting ability was appropriate.  The examiner assigned a GAF score of 55. 

A February 2007 VA treatment records notes that the Veteran was considering quitting work when he became eligible for Social Security benefits the next month at age 62.  The Veteran reported that his wife was upset because he kicked her in his sleep due to nightmares.  The Veteran was cooperative, he made good eye contact, had a stable mood and affect, and was alert and oriented to time, person, and place.  Appetite was reported as irregular.  Dress, grooming, hygiene, judgment, and insight were all within normal limits. 

At his February 2007 VA examination the Veteran reported poor concentration, poor memory, nightmares, poor sleep, hypervigilance, increased startle response, and was socially isolated and that he kept to himself and did not have any friends at work.  He indicated that he worked part time at a golf course.  He noted that he had relationship problems with his wife.  In addition, he reported that poor concentration had led to his giving up golf; however, the record seems to indicate the Veteran started playing again but later stopped in October 2010 due to back and leg pain.  He denied suicidal or homicidal ideation, hallucinations, delusions, impulse control problems, panic attacks, and any current sustained depression in his mood.  His alcohol abuse was noted to be in remission. 

Upon clinical examination, there was no impairment of thought processes or communication.  There was fair eye contact and interaction.  The Veteran was noted to be able to maintain personal hygiene and other basic activities of living.  He was oriented in all spheres.  His short and long term memory was grossly intact.  There was no history of violence, and no history of obsessive or ritualistic behaviors.  The Veteran had normal rate and volume of speech with no irrelevant, illogical or obscure patterns.  His affect was mildly anxious.  The examiner assigned a GAF score of 49 and opined that the Veteran's PTSD was "moderate to severe."  The examiner concluded that the Veteran had significant impairment in social and occupational functioning.

VA medical records dated in March and April 2007 reflect that the Veteran's judgment and insight were fair.  He again denied suicidal or homicidal ideation, delusions, and hallucinations.  He was dressed casually with neat and good hygiene. He was oriented in all spheres.  His mood was anxious.  He reported that he cared about his hygiene and needed to be clean every day.  He noted that he had some nightmares and sleep disturbances, hypervigilance, and irritability.  The April record reflects the Veteran's mood was mildly depressed to euthymic.  His speech was goal directed without looseness of association or flight of ideas.  Judgment and insight were fair. 

During VA treatment in August 2007, the Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  He was dressed casually and was pleasant and cooperative.  He had no increased or decreased psychomotor activity.  His speech was spontaneous in moderate tone and speed, and goal directed without looseness of association or flight of ideas.  His mood was mildly depressed to euthymic, affect was reserved, oriented in all spheres, judgment was fair and his insight was good.

Social work records dated in 2007 reflect that the Veteran was trying to continue employment until he could retire at age 62, but found work stressful.  He also reported that depression and economic restraints had "taken all the energy out of him."  He noted that wanting to play golf was now a low priority.

November 2008 VA treatment reports indicate that the Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  He was dressed casually.  There was no increased or decreased psychomotor.  Speech was spontaneous and in moderate tone, and was goal directed without looseness of association or flight of ideas.  His mood was euthymic, and affect was stable.  He was oriented in all spheres.  Judgment and insight were fair.

At March 2009 VA treatment, the Veteran reported that he golfed some weekends, that he could not keep a routine on weekdays, and that he was worried about his wife's health.  He denied suicidal or homicidal ideations, hallucinations, delusions, or problems with his appetite.  He was dressed casually.  There was no increased or decreased psychomotor activity.  Speech was spontaneous in moderate tone and speed, and was goal directed without looseness of association or flight of ideas.  The Veteran's mood was euthymic, and affect was stable.  He was oriented in all spheres.  Judgment and insight were fair.

June 2009 VA records document that the Veteran was having a difficult time recently due to the deaths of relatives.  He reported that he was helping to take care of his elderly mother, which was difficult.  He denied abuse of alcohol, suicidal or homicidal ideations, hallucinations, or delusions.  He reported intrusive memories of combat and night terrors.  He was dressed casually.  There was no increased or decreased psychomotor.  Speech was spontaneous in moderate tone and speed, and was goal directed without looseness of association or flight of ideas.  Mood was slightly depressed to euthymic, and affect was stable.  The Veteran was oriented in all spheres.  Judgment was fair and insight was good.

September 2009 VA treatment records document the Veteran's report of sleep impairment.  He also endorsed conflict with his siblings over the healthcare of his mother.  He denied abuse of alcohol, suicidal or homicidal ideations, hallucinations, or delusions.  He was dressed casually.  There was no increased or decreased psychomotor.  Speech was spontaneous in moderate tone and speed, and was goal directed without looseness of association or flight of ideas.   His mood was euthymic, and affect was stable.  He was oriented in all spheres.  Judgment was fair and insight was good.

January 2010 VA treatment records document some reports of depression, occasional suicidal ideation, and isolation.  The Veteran reported little spousal interaction.  His GAF score was estimated to be 41.  He was also seen for substance abuse as a result of reportedly drinking daily, which he stated helped him to relax. 

At the Veteran's March 2010 Travel Board hearing, the Veteran stated that his condition had worsened over the last year.  He reported isolation, lack of a social life, poor concentration, nightmares, difficulty thinking, difficulty with family relationships specifically his wife and his son, mood swings, difficulty in crowds, irritability, memory issues, panic attacks.  He noted that he had to quit his job due to his behavior.  The Veteran denied suicidal ideation but stated that "he had thought about hurting somebody."  The Veteran reported bathing, but dislike for shaving and haircuts.  

April 2010 VA medical records note that the Veteran reported that he was trying to reduce his alcohol use and was increasing his activity, by walking around the block, which helped his mood and anxiety.  He reported fair sleep, isolation, and intrusive memories.  He denied suicidal or homicidal ideations, hallucinations, or delusions. He was dressed casually.  There was no increased or decreased psychomotor.  Speech was spontaneous in moderate tone and speed, and was goal directed without looseness of association or flight of ideas.  Mood was euthymic, and affect was stable.  He was oriented in all spheres.  Judgment was fair and insight was good.

August and September 2010 VA medical records reflect that the Veteran denied suicidal or homicidal ideations, hallucinations, or delusions.  He was dressed casually, and was pleasant and cooperative.  Speech was spontaneous in moderate tone and speed.  His mood in August was depressed with restricted affect; his mood in September was euthymic with stable affect.  He was oriented in all spheres.  Judgment was fair in August and good in September.  Insight was good, and abstracting ability was appropriate.  The Veteran reported difficulty with depression and continued sleep impairment.  He noted that he played golf on the weekends, but that he no longer enjoyed it.  He indicated that he and his wife were not having any particular disagreements.

An October 2010 VA record notes the Veteran's report that he went to the golf course and traded time being a course marshal for the opportunity to play golf; however, he also indicated that his back and leg pain had recently precluded his playing.  He indicated that he continued to drink alcohol and reported that he had no intimacy and very little affection with his wife.  He noted that although they lived together, they slept and cooked separately.  He denied outright conflict, but noted that there was no significant interaction.  He denied suicidal or homicidal ideation.  A GAF score of 40 was assigned. 

At an October 2010 VA examination the Veteran reported that he did not socialize or engage in leisure pursuits.  He indicated that he visited his mother for an hour or so every day.  He reported that he might "help around a golf course" on weekends in exchange for gasoline money.  He reported marital distress and strained relationships with some of his children.  He endorsed nightmares, vivid memories and flashbacks, withdrawal, isolation, re-experiencing avoidance, hyperarousal, depression, concentration and memory problems, and continued use of alcohol.  The examiner noted that the Veteran was groomed with adequate hygiene.  The Veteran reported seeing ghosts or movement or shadows, and endorsed a significant level of paranoia.  He further reported a distrust of people, and that he used to break things and hit objects.  Insight was fair and judgment was appropriate.  He was oriented to day of the week, month, and year, and somewhat to situation, city, and location.  He could not remember the day of the month.  The examiner assigned a  GAF score of 45.  The examiner stated that the Veteran could perform activities of daily living independently.

Inpatient private treatment records dated in July 2013 from the Pavilion note the Veteran's report of increasing depressive and PTSD symptoms.  The Veteran was hospitalized for seven days.  He denied suicidal ideations after the second day.  He reported having attended three funerals in the previous 10 days.  He reported increasing depression since seeing the July 4 fireworks.  He noted that he had been feeling depressed and suicidal.  The examiner noted that the Veteran was alert and oriented, and that he responded to questions appropriately.  Depressed, flat affect was also noted.  The Veteran's attention and concentration were poor.  Decreased energy, decreased concentration, and lack of interest were noted.  The Veteran endorsed ongoing nightmares and PTSD symptoms associated with flashbacks.  His memory was noted to be grossly intact.  There was no evidence of psychosis, and the Veteran denied hallucinations.  On admission, the Veteran's GAF score was 40; at discharge, it was 70.

VA treatment records from August 13, 2013 to May 2014 indicate the Veteran's report of alcohol use of two to three times per week.  Testing was negative for cognitive impairment.  Risk of suicide was noted to be low.  The Veteran discussed attachments to family members, friends, and dependents.  His outlook was hopeful.  He endorsed  good sleep while on Abilify.  His appetite was noted to be okay.  He reported that he was trying to stay active.  There was no evidence of hallucinations or suicidal or homicidal ideation.  Judgment was fair and insight was good.  The Veteran's abstracting ability was appropriate.  He was oriented.  His affect was stable and mood euthymic.  He was noted to be appropriately dressed.  

At the Veteran's August 2013 VA examination, he reported working part-time at a golf course and drinking four to five times per week.  Upon examination, the Veteran endorsed recurrent and distressing recollections and dreams; acting or feeling as if the traumatic event was recurring; psychological distress and physiological reactivity upon exposure to cues; efforts to avoid thoughts, activities, places, and people that may arouse recollections; markedly diminished interest or participation in significant activities; feeling of detachment and estrangement; restricted range of affect; sense of foreshortened future; chronic sleep impairment; irritability and outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; anxiety; diminished short-term memory; panic attacks that occur weekly or less often; difficulty in maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran's thoughts were generally logical and goal-oriented.  He was dressed appropriately and denied suicidal ideation.  The Veteran reported being independent in completing activities of daily living.  The examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  A GAF score of 45 was recorded, indicating severe symptoms.  In addition, a Beck Depression Inventory resulted in a score of 39 (severe) and the Beck Anxiety Inventory resulted in a score of 27 (moderate to severe).	


Period Prior to August 13, 2013

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the period prior to August 13, 2014.  In other words, the Board finds that a rating in excess of 50 percent for this period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, the Veteran's private treatment, and the Veteran's lay statements regarding the impact of his PTSD on his occupational and social functioning. 

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment due to nightmares, issues with alcohol, anxiety, fatigue, impaired memory and concentration, increased startle response, hypervigilance, disturbances of motivation and mood, fleeting suicidal ideation at times, some notations of delusions and paranoia, specifically seeing "ghosts" or movement in shadows, fleeting thoughts of harming others, and difficulty establishing and maintaining effective work and social relationships.  

There have been no suicide attempts, intermittently illogical, obscure or irrelevant speech, obsessional rituals, impaired impulse control, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, the neglect of personal hygiene, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, or the inability to establish and maintain effective relationships.  The Veteran was consistently cooperative, appropriately dressed, hygienic, oriented in all spheres with the exception of the October 2010 VA examination, pleasant, and with good judgment and insight.

While it is documented that the Veteran has struggled with many social interactions, the evidence of record shows that he maintains relationships with family members, including his wife, siblings, and mother.  At times, the Veteran has reported a "strained" relationship with his wife, however, the Veteran remains married.  The criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has displayed some signs of irritability.  However, there is no evidence of actual physical altercations and no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of his mood, during this time period the Veteran has reported symptoms of depression, a loss of interest in daily activities, and a variety of other symptoms associated with disturbances of mood and motivation or flattened affect.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In fact, the October 2010 VA examiner concluded that the Veteran was capable of performing activities of daily living.  The Board does not suggest that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

Throughout this period, the Veteran has at times reported suicidal ideation, perhaps most notably during his July 2013 private treatment.  However, for the majority of this period, the Veteran denied any suicidal ideation.  There is no evidence that the Veteran ever had the plan or intent to commit suicide, even during periods of fleeting ideation.  The Board does not take these manifestations of the Veteran's PTSD lightly, and indeed recognizes the severity of any suicidal thoughts.  However, the Board finds that again the severity, frequency, and duration of the Veteran's suicidal ideation does not amount to a deficiency consistent with a 70 percent evaluation.

With respect to reported delusions of ghosts and shadows during the Veteran's October 2010 VA examination, the Board notes that there is no indication that these delusions were persistent.  The examiner also noted that the Veteran had a significant level of paranoia, however, all other recordings from this time period report that the Veteran specifically denyied symptoms of paranoia and delusions.  The record does not contain any other indication of delusions or paranoia.  As a result, the Board finds that any delusions or paranoia that the Veteran may have experienced did not manifest with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Veteran has reported chronic sleep impairment.  Chronic sleep impairment is considered among the criteria for a 30 percent evaluation, and as a result, is well accounted for with a 50 percent evaluation.

The Veteran has also stated that he has difficulty obtaining or holding a job due to his symptoms.  The Board acknowledges that the Veteran's PTSD has no doubt had some occupational impairment, but the record does not indicate that it has reached the level of deficiency consistent with a 70 percent evaluation during this period.  The February 2007 VA examiner acknowledged that the Veteran's PTSD had significant impairment in occupational functioning.   However, the evidence of record suggests that the Veteran has been employed at a golf course at various times throughout this period.  Again, these are manifestations of symptoms that are consistent with a 50 percent evaluation, and not a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores assigned during this period, which ranged from 55 to 40.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD during this period.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function; scores ranging from 41 to 50 reflect serious symptoms; and scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  While the Board notes that some of these GAF scores are consistent with more serious symptoms, GAF scores are only a piece of the evidence useful in determining the occupational and social impairment of PTSD, and are not dispositive.  When the GAF scores are viewed in light of the other evidence of record, specifically VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD prior to August 13, 2013, more closely approximates a 50 percent rating.

Thus, the Board finds that for this period the Veteran did not have occupational and social impairment, with deficiencies in most areas.  He did have some deficiencies in several areas, but the greater weight of evidence demonstrates that it was to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran had any of the criteria for a 70 percent rating, see Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992), the Board concludes that his overall level of disability did not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran had some symptoms associated with a 70 percent rating for PTSD, namely some irritability, difficulty with relationships, and fleeting suicidal ideation, but his disability picture was more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, as noted in the November 2012 Court memorandum decision, for mental health disabilities, the presence or absence of specific symptoms corresponding to a particular rating is not necessarily dispositive.  More important is the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social functioning.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, there has been consistent treatment for his symptoms with little or no improvement, the Board finds that the 50 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the period prior to March 3, 2014.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation prior to August 13, 2013, as discussed above.

Period from August 13, 2013

Beginning with the Veteran's August 13, 2013 VA examination, the Veteran has displayed many of the previously mentioned symptoms, however the severity, frequency, and duration of these symptoms seems to have worsened to the point that his social and occupational impairment is consistent with a 70 degree evaluation.  

During this examination, the Veteran reported recurrent and distressing recollections, psychological distress and sensitivity to cues, efforts to avoid stimuli, markedly diminished interest in participation in activities, irritability and outburst of anger, anxiety, panic attacks that occur weekly or less, and difficulty adapting to stressful circumstances, among other symptoms.  In addition, the examiner concluded that that his PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas.  

There is no indication, however, that the Veteran has total occupational and social impairment.  Additionally, there is no indication of symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or name.  

To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board nevertheless concludes his overall level of disability does not exceed the criteria for a 70 percent rating for the period beginning August 13, 2013.  

In summary, the Board believes that the currently assigned 70 percent evaluation for this period contemplates the frequency, severity, and duration of the Veteran's symptoms.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

      Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each period considered.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) is denied.

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 13, 2013, and to a rating in excess of 70 percent thereafter is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


